McCALEB, Justice.
Subsequent to the lodging of this appeal, counsel for appellant filed a written motion for permission to withdraw from the case and, on March 18th 1953, an order was entered erasing their names from the record. A copy of this motion and order was sent by registered mail to appellant to his last known residence at Mary Esther, Florida and, as shown by the return receipt of the IJ. S. Post Office Department, was delivered to him in person at that address.
Thereafter, conformable with Section I of Rule IX of the Rules of this Court,' 8 LSA-R.S., the Clerk of Court mailed to appellant, more than 30 days previous .to. the fixing of the hearing of. this case,,a copy.’ of the list of cases assigned for argument showing the date on which this appeal would be heard. However, appellant di,d not appear when the case was called for argument either in person or through counsel. Having failed to appear or to file a. ■brief in support of his case, the appeal will be dismissed. Grand Lodge of State of Louisiana Knights of Pythias v. Natchitoches Lodge No. 89, 215 La. 300, 40 So.2d 472; Birdwell v. Birdwell, 217 La. 671, 47 So.2d 41; Hayes v. Petry, 218 La. 730, 50 So.2d 821; Antoon v. Mayor and City Com’rs. and Building Inspector of City of Natchitoches, 218 La. 732, 50 So.2d 822; Frey v. Ingram, 219 La. 159, 52 So.2d 531;. Core Bros. v. F. J. J. Sloat Dredging Co., 220 La. 169, 55 So.2d 904 and Henderson v. Life & Casualty Insurance Co. of Tennessee, 222 La. 175, 62 So.2d 264.
The appeal is dismissed.